Citation Nr: 1437243	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  11-02 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a stomach disorder, to include as secondary to posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from October 1979 to April 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran presented testimony at a personal hearing before an Acting Veterans Law Judge (AVLJ) in March 2011.  A transcript is of record.  The Board issued a decision in April 2012, which reopened the previously denied claim for service connection for a stomach disorder, to include as secondary to PTSD, and remanded it for additional development.  

The AVLJ who conducted the March 2011 hearing is no longer employed by the Board.  The Veteran was informed of this in a July 2014 Board letter and was provided the opportunity to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  The Veteran has indicated that he wants to appear at another hearing before a VLJ at his local RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's claim at this time would be premature.  As noted in the Introduction, he presented testimony in March 2011 before an AVLJ who is no longer employed by the Board.  The Veteran has indicated that he wishes to exercise his right to testify at a new hearing before another VLJ, as provided by VA regulations.  Therefore, to ensure full compliance with due process requirements, a remand is required to schedule the Veteran for a Board hearing.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the Phoenix, Arizona RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



